UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7429


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

FREDERICK J. SMITH,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     Robert E. Payne, Senior
District Judge. (3:08-cr-00032-REP-1; 3:11-cv-00446-REP)


Submitted:   February 19, 2015            Decided:   March 10, 2015


Before MOTZ, GREGORY, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Frederick J. Smith, Appellant Pro Se. Michael Arlen Jagels,
Special Assistant United States Attorney, Stephen Wiley Miller,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Frederick J. Smith seeks to appeal the district court’s

orders denying relief on his 28 U.S.C. § 2255 (2012) motion and

his motion for reconsideration.                  The orders are not appealable

unless    a    circuit       justice    or   judge     issues     a   certificate     of

appealability.       28 U.S.C. § 2253(c)(1)(B) (2012).                   A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                        28 U.S.C. § 2253(c)(2)

(2012).       When the district court denies relief on the merits, a

prisoner       satisfies        this    standard         by     demonstrating      that

reasonable      jurists        would    find      that    the      district      court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                    When the district court

denies     relief       on     procedural        grounds,       the   prisoner       must

demonstrate      both     that    the    dispositive          procedural    ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                Slack, 529 U.S. at 484-85.

      We have independently reviewed the record and conclude that

Smith has not made the requisite showing.                       Accordingly, we deny

a   certificate      of      appealability       and   dismiss     the   appeal.       We

dispense      with   oral       argument     because      the      facts   and     legal




                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3